                  Case 2:20-cv-01216-JLR Document 59 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5                                                           THE HONORABLE JAMES L. ROBART
 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10   MICROSOFT CORPORATION,                              No. 2:20-cv-1216-JLR
11                             Plaintiff,                ORDER REGARDING PLAINTIFF
                                                         MICROSOFT’S MOTION TO SEAL
12           v.                                          OPPOSITION TO ATMEL’S MOTION
                                                         TO DISMISS UNDER SEAL
13   NEODRON LTD., ATMEL
     CORPORATION, and ATMEL GLOBAL
14   SALES LTD.,                                         Note on Motion Calendar: October 9, 2020
15                             Defendants.
16

17           THIS MATTER came before the Court on Plaintiff Microsoft Corporation's Motion to

18   Seal Opposition and Supporting Declaration to Atmel’s Motion to Dismiss. Prior to ruling, the

19   Court considered the following documents:

20           1.         Plaintiff Microsoft Corporation's Motion to Seal Opposition and Supporting

21                      Declaration to Atmel’s Motion to Dismiss, including Exhibits 1-13 attached

22                      thereto;

23           2.         The Declaration of Lindsey Dunn in Support of Plaintiff Microsoft Corporation’s

24                      Motion to Seal Opposition and Supporting Declaration to Atmel’s Motion to

25                      Dismiss.

26

                                                                                 Perkins Coie LLP
      [PROPOSED] ORDER RE: MICROSOFT'S                                     1201 Third Avenue, Suite 4900
      MOTION TO FILE DOCUMENTS UNDER SEAL                                     Seattle, WA 98101-3099
      (No. 2:20-cv-1216-JLR) –1                                                Phone: 206.359.8000
     LEGAL149729816.1                                                           Fax: 206.359.9000
                Case 2:20-cv-01216-JLR Document 59 Filed 10/14/20 Page 2 of 2




 1           Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff Microsoft
 2   Corporation's Motion to Seal Opposition and Supporting Declaration to Atmel’s Motion to
 3   Dismiss is GRANTED.
 4

 5   Dated this 14th day of October, 2020.
 6

 7
                                                       A
                                                       The Honorable James L. Robart
 8                                                     United States District Court Judge

 9   Presented by:

10
     T. Andrew Culbert, WSBA No. 35925
11   ACulbert@perkinscoie.com
     Judith B. Jennison, WSBA No. 36463
12   JJennison@perkinscoie.com
     J. Camille Fisher, WSBA No. 41809
13   CFisher@perkinscoie.com
14   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
15   Seattle, WA 98101-3099
     Tel: 206-359-8000 / Fax: 206-359-9000
16
     Andrew Ohlert (pro hac vice)
17   AOhlert@perkinscoie.com
18   PERKINS COIE LLP
     505 Howard St Suite 1000,
19   San Francisco, CA 94105
     Tel: 415-344-7000 / Fax: 415-344-8000
20
     Lindsey Dunn (pro hac vice)
21
     LDunn@perkinscoie.com
22   PERKINS COIE LLP
     1900 16th St Mall #1400
23   Denver, CO 80202
     Tel: 303-291-2300 / Fax: 303-291-2400
24
     Attorneys for Plaintiff Microsoft Corp.
25

26

     [PROPOSED] ORDER RE: MICROSOFT'S                                      Perkins Coie LLP
     MOTION TO FILE DOCUMENTS UNDER SEAL                             1201 Third Avenue, Suite 4900
     (No. 2:20-cv-1216-JLR) –2                                          Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     LEGAL149729816.1
                                                                          Fax: 206.359.9000
